Title: To Thomas Jefferson from John Minor, 12 September 1806
From: Minor, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond Sept: 12th 1806
                        
                        A call to attend the sick Family of my Mother prevented me from accknowledgeing the Receipt of your Letter
                            encloseing one for Mrs. Dangerfield; as soon as I Received the Letter I put it into the hands of a near relation of that
                            Lady, who promised that he would deliver it to her, which, I doubt not, he has done
                        Before I conclude my Letter, permit me to mention to you a Friend of mine, who having it in view to settle
                            him self, as a Merchant, at some Port in Europe (I belive some where on the Mideterranean) wishes to obtain an Appointment
                            in the Consular line; this Gentleman, Mr Richd S. Hackley I belive is known to you, and therefore little need be said by
                            me; An Acquintance, however, of upwards of Twenty years, enables me to say with confidence, that should he Receive the
                            appointment solicited, he will discharged the duties attached to it with Honour, Fidelity and Integrity.
                        May God prosper you, My dear Sir and Your Country entertain of due sense of the Good you have done for it
                        
                            John Minor
                            
                        
                    